18-23417-rdd      Doc 45      Filed 01/25/19        Entered 01/25/19 11:40:59            Main Document
                                                   Pg 1 of 2


     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK
      ---------------------------------------------- x
       In re:                                                Case No.: 18 - 23417(rdd)
                  Benjamin Klein,                            Chapter: 13
                                            Debtor.
      ---------------------------------------------- x

             ORDER CONFIRMING THAT AUTOMATIC STAY
        DOES NOT APPLY TO ENTRY OF JUDGMENT OF DIVORCE
     BUT TO ENFORCEMENT OF CERTAIN PROVISIONS THEREOF

             Upon the request of Esther Klein, by her counsel Nathan Horowitz, Esq., dated
     January 22, 2019 (the “Request”), seeking an order pursuant to 11 U.S.C. §§ 105 and
     362(b)(2) confirming that the automatic stay under 11 U.S.C. § 362(a) is inapplicable to
     the entry of a Judgment of Divorce, as contemplated by the Trial Decision of the
     Honorable Robert M. Berliner, of the Rockland County Supreme Court, dated June 13,
     2018, a copy of which is attached to the Request (the “Decision”); and upon all of the
     proceedings herein; and after due deliberation, the Court having determined that the
     Request should be granted as provided herein; and no additional notice or hearing being
     required, it is hereby
             ORDERED that pursuant to 11 U.S.C. § 362(b)(2)(ii), (iii) and (iv), the automatic
     stay under 11 U.S.C. § 362(a) does not apply to the submission to, and entry by, the
     Rockland County Supreme Court of a Judgment of Divorce pursuant to the Decision, as
     far as such Judgment of Divorce relates to (a) the dissolution of the marriage referred to
     in the Decision, (b) the establishment or modification of maintenance and child support,
     and (b) custody and visitation; and it is further
             ORDERED, that to the extent the Decision makes determinations as to property
     division, including the division of proceeds from the sale of the former marital residence,
     a Judgment of Divorce pursuant to such provisions of the Decision may be entered
     notwithstanding the possible application thereto of the automatic stay under 11 U.S.C. §
     362(a); provided, that such Judgment of Divorce shall specify that the implementation of
     such provisions are subject to the automatic stay under 11 U.S.C. § 362(a) and any
                                                         1
18-23417-rdd     Doc 45     Filed 01/25/19      Entered 01/25/19 11:40:59           Main Document
                                               Pg 2 of 2



     Chapter 13 plan confirmed by this Court in this case and, further, that that upon (a) the
     dismissal of this bankruptcy case before performance of a Chapter 13 plan, or (b) other
     further order of this Court terminating the automatic stay under 11 U.S.C. § 362(a) as it
     pertains to such provisions, such provisions shall be binding upon the parties.
     Dated: January 25, 2019
             White Plains, New York                            /s/ Robert D. Drain
                                                              Hon. Robert D. Drain
                                                              United States Bankruptcy Judge




                                                   2
